Laughlin, J.:
This is a proceeding by certiorari, which is authorized by the charter of the city of Buffalo, to determine the validity of a local assessment for repaving or resurfacing Summer street with asphalt". The street was originally paved with genuine Trinidad asphalt in the year 1885 at a cost of $3 per square yard", aggregating $36,219.16, which was defrayed" by local "Assessment. Since that tifne' the pavement has been kept in repair by the original contractor under a five-year guaranty clause, and subsequently by the city at the expense of *158the general fund. A complete asphalt pavement, as laid in the city of Buffalo, consists of, (1) a curb on each side of the carriageway; (2) a prepared roadbed, firm and solid ; (3) a concrete base six.inches in depth; (4) a binder course one and a half inches in depth, and (5) the asphalt surface two inches in thickness or depth.
The ordinary method of repairing an asphalt pavement is to cut out the asphalt down to the concrete base and insert new asphalt, heating the edges of the old pavement where cut, so that the new asphalt will adhere thereto. In the spring of 1899 the asphalt surface _ in this street, to the extent of about one-half thereof, was entirely worn out and the street was apparently in á dangerous condition for public travel. The pavement had: been repaired to such an extent that it was deemed impracticable on account of its condition to maintain it in a suitable condition for public travel longer by the repair system. ■ Accordingly., on the 20th day of March, 1899, the board of aldermen of the city of Buffalo' adopted a resolution of intention “ to resurface Summer street,”- and directed the board of public works to prepare plans and specifications and advertise for proposals for doing the work. Pursuant to this resolution, plans and specifications.for “ surfacing Summer street ” Were prepared in two parts, the one containing specifications applicable in case the street should be repaved with any kind of asphalt or smooth pavement, in the construction of which the existing concrete base could be utilized,. and the other containing provisions applicable in the event that the '■ street should be repaved with stone, brick or any other material in the construction of which said concrete base could not be utilized. In the different provisions of the charter conferring power upon the municipal authorities to improve the public streets, the words “ surfacing” and “ resurfacing ” are not employed. The charter terms are “ graded,” “ regraded,” “ graveled,” “ regraveled,” “ macadamized,” “ remacadainized,” “ paved,” “ repaved,” “ repair ” and “repaired.” On account of this irregularity, the board of aider-men, on the 17th day of April, 1899, rescinded the former resolu-' tian and adopted a new notice of intention “ to repave Summer street,” and directed the board of public works to prepare plans and specifications and advertise for proposals for doing the work with each kind of pavement, for the laying of which specifications liad been filed with the board of public works, and to report its action there-' *159under. These resolutions were approved by the board of councilmen. and the mayor. The board of public works thereupon, readopted the specifications which they had previously prepared,., making the necessary changes therein to designate- the work. “ repaving ” instead of “ resurfacing.” The work provided for by that part of these specifications, under which the work has been; done, consisted in removing the old asphalt for the entire length. and width of the street, redressing and resetting the curb and laying new curbing where required, renewing the old concrete bed. wherever soft or broken, removing the concrete bed to the extent of six inches in width along the line of the curb on each side of the carriageway for the entire length of the street, replacing the same’ with new concrete and a new binder and wearing surface of asphalt, for the entire length and width of the street.
The determination of the municipal authorities that this work: was necessary was fairly justified by the facts and circumstances.. The cost of the work was $1.72 a square yard, making the entire-cost $22,071, for which a local assessment roll has been made and. confirmed, in and by which the relators, who own lands fronting-upon the street so improved, are assessed that part of said entire-cost of the improvement which is in proportion to the benefits-accruing to their premises therefrom, as determined by the board of'• assessors pursuant to the provisions of the charter and approved by the common council. - •
. The first question arises on the contention of the appellants that the work is “ repairing,” not “ repaving,” and that the expense- ■ thereof should be borne by the general fund, Section 279 of the revised charter of the city of Buffalo (Chap. 105, Laws 1891), which became* of force on the first Monday of January, 1892, provides as-follows : “ All streets or parts of streets paved at the time this act takes effect, or which shall subsequently be paved, shall be deemed. accepted streets within the meaning of this title, and shall be repaired when necessary if the chief engineer certifies that less than one-third of the carriageway is in condition requiring repairs.”
By section 275 of said charter it was provided that “ all repairs-of accepted streets ” should be paid for from the general fund, and; section 276 required the board of public works to estimate annually, with its other estimates to the comptroller, the amount neces*160sary .to be expended during the ensuing year for repairs to accepted streets. . Section 277 provides that the board of public works shall cause the accepted streets to be repaired without the previous order of the common council, and shall employ the necessary men and purchase the necessary materials therefor and certify the expense thereof to the common council, to the end that-' a warrant may be drawn on the treasurer in payment therefor.
Section 397 of the charter, as amended by Laws of 1895pchapter 805, section 26, provides as follows: “ It (meaning, the city) may cause any street or alley to be graded or regraded, gravelled or regravelled, macadamized or remacadamized, or paved or repaved. "When it is proposed to pave or repave any street or alley, plans and quantities shall be prepared for doing the sanie with each kind of pavement for the laying of which specifications have been filed by the board of public works. The latter body shall advertise for bids for doing the same in accordance with such plans, specifications and quantities, and report the same to the common ■council. After one, and within four calendar months from such report, the common council shall determine • which kind of pavement shall be used, and in case a majority petition shall not have been presented, for the kind so determined upon, shall pass a 2’esolution of intention to order the street paved with any kind of pavement it may select. The specifications may provide that the persons submitting bids or proposals shall agree to enter into contract to do the woi'k, and to keep and maintain the same in good repair for a certain definite period, and a contract may be entered into in accordance therewith, and a local assessment made to ■defray the expense thereof, anything in this act to the contrary notwithstanding.” . '
Section 396 provides that “it (meaningthe city) may cause streets and alleys to be opened, leveled, repaired, cleaned and watered.”
Section 400 of the charter provides that “ the expense of all the work or improvements mentioned in sections three hundred and ninety-six and three hundred and ninety-seven of this act, except "the cleaning of streets and alleys, the cleaning and repairing of sewers arid receivers, and' the'repairing of the accepted streets- and the construction and repair of crosswalks, shall be defrayed by local assessments.”
*161Thesé are the material statutory provisions on the construction of which the question presented depends. It clearly appears that the Legislature intended that a street once paved at the expense of the abutting landowners should be kept in repair for a time, but not •ever afterwards, by the general fund. Express power was given to repave streets at the expense of the property owners specially benefited. The question then arises whether the work provided for in these specifications and actually done constituted repairing or repaving within the meaning of these provisions of the charter. This question might be difficult of solution were it not' for the fact that we think the Legislature intended by the clause in section 279 of the charter, hereinbefore quoted, to provide that the work shall be deemed “ repairs ” where less than one-third of the carriageway is in a condition requiring repairs. This we consider the proper construction of the charter provisions considered together. The work is a repavement where more than one-third of the carriageway is in a condition requiring repairs, and in other cases it is to be classified as repair work. In the exercise of this important power.the common council muát deal justly with the local taxpayers. A jiaved street may not be neglected until more than one-third of the carriageway needs repairs, with a view to ordering it repaved. The local authorities are required to make repairs from time to time when necessary in the interests of the abutting property owners, as well as to relieve the city from liability for accidents. Where the municipal officers have performed this duty in good faith, and.the time has arrived when, by reason of disintegration incident to age and wear and tear from use and the weather, it has become impracticable to longer keep two-thirds of the carriageway in a fair condition for public travel, by the ordinary method of making .repairs, then a repavement may be ordered. Such are the facts in the case under consideration, and there is no room for inference or suspicion that the officials have acted otherwise than in perfect good faith.
One of the conditions of the specifications is to the effect that the •contractor shall, at his own cost and expense, keep and maintain the pavement in good condition for ten years. It is conceded that, under the last sentence of section 397 of the charter, this provision of the specifications was authorized; but it is contended that the charter provision authorizing it is unconstitutional, in that it imposes *162upon the local property owners the expense of keeping the pavement in repair for the period of ten years. ' The Legislature manifested an intention to have the expense of ordinary repairs required to he made on a paved street borne by the general fund. In order,, however,.to secure the best results and to insure the laying of the pavement according to the most aproved scientific principles, and to insure the use of the best material, the Legislature has seen fit to-clothe the common council with authority to insert this clause in the specifications and contract. It inures to the benefit of the abutting property owners. The legislation-complained of is fairly within the constitutional power of the Legislature. • ■
Lastly, it is contended by the appellants that a repavement is not a local benefit, and that it. was not competent for the Legislature tO‘ authorize a local assessment therefor. Unlike the Constitution of' some of the other States, there is no provision in our Constitution guaranteeing that taxation, general or local, shall be equal and uniform. . We regard the law as too well settled, in this State at least, in favor of the right of the Legislature to authorize the expense of paving and repaving streets to-be defrayed by local assessments, to require extended consideration. The abutting property owner, it is-true, is not the only one benefited. Other residents and non-residents of the city who have occasion to use the pavement arid those owning real property in the vicinity receive some benefit therefrom.. But when the condition of the street renders a new pavement necessary, the. abutting property is directly benefited by such new pavement and the market value thereof is increased in the same manner, if not to the same extent, as by the original pavement. (Matter of Phillips, 60 N. Y. 21; Matter of Burke, 62 id. 224; People v. Mayor of Brooklyn, 4 id. 419, 440 ; Genet v. City of Brooklyn, 99 id. 306 ; Spencer v. Merchant, 100 id. 585; Moran v. City of Troy, 9 Hun, 540; Voght v. City of Buffalo, 133 N. Y. 463 ; People ex rel. Markey v. City of Brooklyn, 65 id. 349 ; Matter of Sharp,, 56 id. 257; Jones v. Town of Tonawanda, 158 id. 438.) .
It follows that the decision and order appealed from should b& affirmed, with costs.
All concurred.
Judgment affirmed, with costs.